IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  2022-NCCOA-588

                                    No. COA22-95

                               Filed 6 September 2022

Durham County, No. 17-CVS-004551

LENNARD BARTLETT, SR. ADMINISTRATOR OF THE ESTATE OF MARY
SUSAN WHITE BARTLETT, Plaintiff,

              v.

ESTATE OF JEFFREY L. BURKE; AIR METHODS CORPORATION; AIRBUS
HELICOPTERS DEUTSCHLAND, GMBH; AIRBUS HELICOPTERS, INC.;
SAFRAN HELICOPTER ENGINES; AND SAFRAN HELICOPTER ENGINES USA,
INC., Defendants.


KASEY HOBSON HARRISON, EXECUTRIX OF THE ESTATE OF KRISTOPHER
RAY HARRISON, Plaintiff


              v.


ESTATE OF JEFFREY L. BURKE; AIR METHODS CORPORATION; AIRBUS
HELICOPTERS DEUTSCHLAND, GMBH; AIRBUS HELICOPTERS, INC.;
SAFRAN HELICOPTER ENGINES; AND SAFRAN HELICOPTER ENGINES USA,
INC., Defendants.


        Appeal by defendants from orders entered 13 September 2021 by Judge David

L. Hall in Durham County Superior Court. Heard in the Court of Appeals 9 August

2022.


        Robb & Robb LLC, by Gary C. Robb, admitted pro hac vice, Anita Porte Robb,
        admitted pro hac vice, and Brittany Sanders Robb, admitted pro hac vice, and
        Ward and Smith P.A. by Christopher S. Edwards for plaintiff-appellees
        Lennard Bartlett, Sr. Administrator of the Estate of Mary Susan White Bartlett
                                     BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



           and Kasey Hobson Harrison, Executrix of the Estate of Kristopher Ray
           Harrison.

           Pangia Law Group, by Amanda C. Dure and Joseph L. Anderson, and Mast,
           Mast, Johnson, Wells & Trimyer, PA, by Charles D. Mast and Nichole G. Booker
           for cross claimant-appellee the Estate of Jeffrey L. Burke.

           Crouse Law Offices by James T. Crouse for plaintiff-intervenor-appellee Robert
           Sollinger.

           Ellis & Winters LLP, by Alex J. Hagan and Kelly Margolis Dagger, and Wilson
           Elser Moskowitz Edelman & Dicker, LLP by Kathryn A. Grace and William J.
           Katt, admitted pro hac vice, for defendants-appellees Estate of Jeffrey L. Burke
           and Air Methods Corporation.

           Moore & Van Allen PLLC, by Christopher D. Tomlinson and Anthony T.
           Lathrop, and Locke Lord LLP by Eric C. Strain, admitted pro hac vice, and
           Paul E. Stinson, admitted pro hac vice, for defendant-appellant Airbus
           Helicopters Deutschland GmbH.

           Nelson Mullins Riley & Scarborough LLP, by D. Martin Warf and William M.
           Starr, and Jackson Walker LLP, by Stuart B. Brown, Jr., admitted pro hac vice,
           for defendant-appellant Safran Helicopter Engines.


           TYSON, Judge.


¶1         Safran Helicopter Engines (“SHE”) and Airbus Helicopters Deutschland

     GmbH (“AHD”) appeal from orders entered denying their motions to dismiss for lack

     of specific personal jurisdiction. We reverse and remand.

                                     I.      Background

¶2         At approximately 11:08 a.m. on 8 September 2017, a Eurocopter Deutschland

     GmbH model MBB-BK117 C2 helicopter (“Helicopter”) took off from the helipad at
                                      BARTLETT V. BURKE

                                        2022-NCCOA-588

                                       Opinion of the Court



     Sentara Albemarle Regional Medical Center in Elizabeth City with a flight plan

     bound for the helipad located at Duke University Hospital in Durham.               The

     Helicopter’s manufacturer designated the unit as serial number 9474, and it was

     assigned a Federal Aviation Administration (“FAA”) registration number of N146DU.

     Air Methods Corporation operated the Helicopter for the owner, Duke University

     Health Systems, Inc., specifically as a medevac flight for Duke Life Flight.

¶3         The Helicopter pilot commenced a turn to the south at approximately 11:16

     a.m. A minute later, the Helicopter’s computer transmitted flight data stating the

     aircraft was flying at an altitude of 1,200 feet above mean sea level with a ground

     speed of 75 knots or 86.3 miles per hour. Witnesses on the ground later reported they

     observed smoke trailing from behind the Helicopter while in flight. Witnesses also

     reported the Helicopter appeared to be hovering and not traveling forward. The

     Helicopter quickly descended and impacted a shallow turf drainage pathway about

     30 feet wide and 2,000 feet long located between two fields of eight-foot-tall grass on

     a wind turbine farm in Hertford. The Helicopter landed upright, but the cabin

     collapsed downward upon impact and was partially consumed by post-impact fire.

¶4         Onboard the Helicopter was pilot-in-charge, Jeffrey L. Burke; two flight

     nurses: Kristopher R. Harrison and Crystal Sollinger; and patient, Mary Susan White

     Bartlett. All individuals aboard perished in the crash. Burke was employed by Air

     Methods Corporation and Harrison and Sollinger were employed by Duke University
                                      BARTLETT V. BURKE

                                        2022-NCCOA-588

                                       Opinion of the Court



     Health Systems, Inc.

¶5         The National Transportation Safety Board (“NTSB”) investigated the crash.

     Examination of the Helicopter’s wreckage revealed the second engine’s rear turbine

     shaft bearing exhibited dislocation consistent with overheating and lack of

     lubrication, and the bearing roller pins were worn down to the surface of the bearing

     race. The FAA issued a Special Airworthiness Information Bulletin (“SAIB”) SW-18-

     04 alerting owners, operators, maintainers, and certified repair facilities of the MBB-

     BK117 C2 helicopters of possible blockages of the engine oil drainage system. The

     SAIB SW-18-04 bulletin references an emergency landing by a MBB-BK117 C2

     helicopter in Sioux Falls, South Dakota on 26 January 2017 resulting in no fatalities

     and the 8 September 2017 crash of this Helicopter. The SAIB noted “block drain line

     may, under certain circumstances, present a risk for an engine fire and/or inflight

     shutdown of the affected engine.” SAIB SW-18-04 recommended operators of MBB-

     BK117 C2 helicopters perform inspections of the bearing lines and drain collector at

     a maximum of 100 hours of time-in-service.

¶6         The Helicopter at issue was equipped with two Arriel 1E2 jet turbine engines

     (the “Engines”) manufactured by Turbomeca S.A.S, which company was purchased

     by Safran SA in 2005 and rebranded as SHE in 2016. SHE is a wholly-owned

     subsidiary of Safran SA, a French public limited company, which is not a party to this

     action. SHE’s principal place of business is located in Paris, France, and it maintains
                                     BARTLETT V. BURKE

                                       2022-NCCOA-588

                                      Opinion of the Court



     a place of business in Bordes, France, where it manufactured the Engines at issue.

     SHE sold and delivered the Engines to Eurocopter Deutschland GmbH located in

     Germany in December 2010. SHE sells and delivers Arriel engines to AHD in both

     France and Germany.

¶7         Safran Helicopter Engines USA is a Delaware corporation with its principal

     place of business located in Grand Marie, Texas. Safran Helicopter Engines USA is

     a wholly-owned subsidiary of Safran USA, a Delaware corporation with its principal

     place of business located in Irving, Texas.     Safran USA is also a wholly owned

     subsidiary of Safran S.A. Safran USA fulfills orders for engines, provides technical

     support to customers, and markets these services and products within the United

     States.

¶8         Safran S.A. and Safran USA chartered Turbomeca Manufacturing, a Delaware

     Corporation, in July 2007.    Turbomeca Manufacturing, Inc. was later renamed

     Turbomeca Manufacturing LLC.       Turbomeca Manufacturing, Inc. manufactured

     helicopter engine components.        Turbomeca Manufacturing, Inc. opened a

     manufacturing facility in Monroe.      Safran purchases engine components from

     Turbomeca Manufacturing LLC for use in engines it manufactured in France.

¶9         AHD is formerly known as Eurocopter Deutschland GmbH.             Eurocopter

     Deutschland GmbH was renamed AHD in 2014. AHD is a company engaged in the

     design, manufacture, testing, inspection, assembly, labeling, advertising, sale,
                                          BARTLETT V. BURKE

                                            2022-NCCOA-588

                                           Opinion of the Court



       promotion, and distribution of helicopters, with its principal place of business located

       in Germany. AHD sourced two helicopter components from companies located in

       North Carolina.

¶ 10         Airbus Helicopters, Inc. is a Delaware corporation with its principal place of

       business in Texas. Airbus Helicopters, Inc. is the successor to American Eurocopter

       Corporation.    In 2009, Eurocopter entered a Distribution and Service Center

       Agreement with American Eurocopter Corporation, which was assigned to successor

       entity Airbus Helicopters, Inc.

¶ 11         The Distribution and Service Center Agreement defines their relationship and

       granted American Eurocopter Corporation the exclusive right to sell new Eurocopter

       helicopters within the United States. American Eurocopter Corporation obligated

       itself to promote, market, and support products it purchased from Eurocopter for

       resale within the United States.

¶ 12         In 2011, Eurocopter sold and delivered the Helicopter at issue to American

       Eurocopter Corporation.     This transaction occurred in Germany.        The purchase

       agreement is governed by German law.            American Eurocopter Corporation was

       responsible for importing the Helicopter into the United States. The Helicopter was

       delivered in a standard configuration.

¶ 13         American Eurocopter Corporation imported and sold the Helicopter to Duke

       University Health System, Inc. in Texas also in a standard configuration. American
                                        BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       Eurocopter Corporation agreed to provide Duke University Health System, Inc. as

       the Helicopter’s owner with technical publications, pilot training, and maintenance

       training.

¶ 14         AHD was made aware Air Methods was operating the Helicopter as an EMS

       medevac Duke Life Flight on behalf of Duke University Health System, Inc. AHD

       was also made aware of approximately two dozen other similar helicopter operators

       in North Carolina. In 2017, Air Methods asked Airbus Helicopters, Inc. a technical

       question about the Helicopter that required Airbus Helicopters, Inc. to obtain

       information from AHD, which then responded to Air Methods. The subject of this

       inquiry is not at issue in the accident involving the Helicopter.

¶ 15         Lennard Bartlett, Sr., in his capacity as administrator of the estate of Mary

       Susan White Bartlett, and Kasey Hobson Harrison, in her capacity as executrix of

       the estate of Kristopher Ray Harrison, each filed negligence and breach of warranty

       actions for wrongful death damages against the Estate of Jeffrey L. Burke; Air

       Methods Corporation; AHD; Airbus Helicopters, Inc.; SHE; and, Safran Helicopter

       Engines USA, Inc. on 11 December 2017.

¶ 16         Dina Burke, as administrator of the Estate of Jeffrey L. Burke, filed

       crossclaims against SHE and AHD.

¶ 17         Lennard Bartlett, Sr., in his capacity as administrator of the estate of Mary

       Susan White Bartlett (“Bartlett Action”), and Kasey Hobson Harrison, in her capacity
                                        BARTLETT V. BURKE

                                             2022-NCCOA-588

                                            Opinion of the Court



       as executrix of the estate of Kristopher Ray Harrison (“Harrison Action”), each filed

       amended complaints. The Estate of Jeffrey L. Burke and Air Methods Corporation

       answered, asserted affirmative defenses, and cross-claimed for indemnity against

       SHE and AHD.

¶ 18         SHE moved to dismiss the Bartlett and Harrison Actions on 15 June 2018.

       SHE also moved to dismiss the indemnity claims filed by the Estate of Jeffrey L.

       Burke and Air Methods Corporation. Both the Bartlett and Harrison Actions were

       consolidated by order on 14 August 2018.

¶ 19         AHD moved to dismiss the Bartlett and Harrison Actions for lack of personal

       jurisdiction on 21 August 2018 and 11 September 2018, respectively. AHD moved to

       dismiss the crossclaim of the Estate of Jeffrey L. Burke on 6 May 2019.

¶ 20         On 1 October 2018, Robert Sollinger, in his capacity as executor of the estate

       of Crystal Sollinger, moved to intervene and file a complaint, which was granted by

       order entered on 13 November 2018. SHE and AHD moved to dismiss the Sollinger

       action for lack of personal jurisdiction on 6 May 2019. The trial court entered orders

       denying SHE’s and AHD’s motions to dismiss under Rule 12(b)(2) of the North

       Carolina Rules of Civil Procedure and holding North Carolina had personal

       jurisdiction over SHE and AHD by orders entered 13 September 2021. SHE and AHD

       appeal.

                                      II.      Jurisdiction
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



¶ 21         SHE and AHD correctly concede this appeal is interlocutory but assert their

       substantial rights will be impacted without immediate review. See N.C. Gen. Stat.

       § 7A-27(b)(3)(a) (2021).

¶ 22         “Generally, there is no right of immediate appeal from interlocutory orders and

       judgments.” Goldston v. American Motors Corp., 326 N.C. 723, 725, 392 S.E.2d 735,

       736 (1990).

¶ 23         Our Supreme Court has held:

                     A final judgment is one which disposes of the cause as to
                     all the parties, leaving nothing to be judicially determined
                     between them in the trial court. An interlocutory order is
                     one made during the pendency of an action, which does not
                     dispose of the case, but leaves it for further action by the
                     trial court in order to settle and determine the entire
                     controversy.


       Veazey v. City of Durham, 231 N.C. 357, 361-62, 57 S.E.2d 377, 381 (1950) (internal

       citations omitted).

¶ 24         “This general prohibition against immediate [interlocutory] appeal exists

       because [t]here is no more effective way to procrastinate the administration of justice

       than that of bringing cases to an appellate court piecemeal through the medium of

       successive appeals from intermediate orders.” Harris v. Matthews, 361 N.C. 265, 269,

       643 S.E.2d 566, 568 (2007) (citation and internal quotations omitted).

¶ 25         Our General Statutes recognize a limited right to an immediate appeal from
                                        BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       an interlocutory order denying a motion to dismiss for lack of personal jurisdiction.

       See N.C. Gen. Stat. § 1-277(b) (2021) (“Any interested party shall have the right of

       immediate appeal from an adverse ruling as to the jurisdiction of the court over the

       person or property of the defendant[.]”). The denial of a “motion[] to dismiss for lack

       of personal jurisdiction affect[s] a substantial right and [is] immediately appealable.”

       A.R. Haire, Inc. v. St. Denis, 176 N.C. App. 255, 257-58, 625 S.E.2d 894, 898 (2006)

       (citations omitted).

¶ 26         This exception is narrow: “the right of immediate appeal of an adverse ruling

       as to jurisdiction over the person, under [N.C. Gen. Stat. § 1-277(b)], is limited to

       rulings on ‘minimum contacts’ questions, the subject matter of Rule 12(b)(2).” Love

       v. Moore, 305 N.C. 575, 581, 291 S.E.2d 141, 146 (1982). This appeal is properly

       before this Court.

                                          III.    Issue

¶ 27         SHE and AHD argue the trial court erred in asserting and holding it had

       acquired personal jurisdiction over them.

                                 IV.   Personal Jurisdiction

¶ 28         North Carolina applies a two-step analysis to determine whether a non-

       resident defendant is subject to in personam jurisdiction. See Tom Togs, Inc. v. Ben

       Elias Indus. Corp., 318 N.C. 361, 364, 348 S.E.2d 782, 785 (1986) (citation omitted).

       “First, jurisdiction must be authorized by our ‘long-arm’ statute, N.C. Gen. Stat. § 1-
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       75.4. Second, if the long-arm statute permits consideration of the action, exercise of

       jurisdiction must not violate the Due Process Clause of the Fourteenth Amendment

       to the U.S. Constitution.” Cambridge Homes of N.C. Ltd. P’ship v. Hyundai Constr.,

       Inc., 194 N.C. App. 407, 411, 670 S.E.2d 290, 295 (2008) (internal citations and

       quotation marks omitted).

¶ 29         The Fourteenth Amendment’s Due Process Clause limits a state court’s power

       to exercise jurisdiction over a non-resident defendant. See International Shoe Co. v.

       Washington, 326 U.S. 310, 315 90 L. Ed. 95, 101 (1945). The Supreme Court of the

       United States recognizes “two kinds of personal jurisdiction: general (sometimes

       called all-purpose) jurisdiction and specific (sometimes called case-linked)

       jurisdiction.” Ford Motor Co. v. Montana Eighth Judicial Dist. Ct., 592 U.S. __, __,

       209 L. Ed. 2d 225, 233 (2021) (citing Goodyear Dunlop Tires Operations, S.A. v.

       Brown, 564 U.S. 915, 919, 180 L. Ed. 2d 796, (2011)).

¶ 30         “The application of that rule will vary with the quality and nature of the

       defendant’s activity, but it is essential in each case that there be some act by which

       the defendant purposefully avails itself of the privilege of conducting activities within

       the forum State, thus invoking the benefits and protections of” the forum state’s laws.

       Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-75, 85 L. Ed. 2d 528, 542 (1985)

       (internal citation omitted). This “‘purposefully avails’ requirement ensures that a

       defendant will not be haled into a jurisdiction solely as a result of ‘random,’
                                          BARTLETT V. BURKE

                                            2022-NCCOA-588

                                           Opinion of the Court



       ‘fortuitous,’ or ‘attenuated’ contacts[.]” Id. (citation omitted).

¶ 31          The basis of the suit must “arise out of or relate to the defendant’s contacts

       with the forum.” Bristol-Myers Squibb Co. v. Superior Court of Cal., 582 U.S. __, __,

       198 L. Ed. 2d 395, 403 (2017) (citation omitted); see Ford Motor Co., 592 U.S. at ___,

       209 L. Ed. 2d at 234 (citations omitted); Burger King, 471 U.S. at 472, 85 L. Ed. 2d at

       541 (citation omitted); Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

       408, 414, 80 L. Ed. 2d 404, 411 (1984) (citations omitted); International Shoe, 326

       U.S. at 319, 90 L. Ed. at 104.

                                        A. Standard of Review

¶ 32          “When jurisdiction is challenged, plaintiff has the burden of proving that

       jurisdiction exists.” Stetser v. TAP Pharm. Prods., Inc., 162 N.C. App. 518, 520, 591

       S.E.2d 572, 574 (2004) (citation omitted). As noted above, “it is essential in each case

       that there be some act by which the defendant purposefully avails itself of the

       privilege of conducting activities within the forum State, thus invoking the benefits

       and protections of its laws.” Burger King Corp., 471 U.S. at 475, 85 L. Ed. 2d at 542

       (citation omitted).

¶ 33          “The standard of review [on appeal] of an order determining personal

       jurisdiction is whether the findings of fact by the trial court are supported by

       competent evidence in the record[.]” Bell v. Mozley, 216 N.C. App. 540, 543, 716 S.E.2d

       868, 871 (2011) (citation and quotation marks omitted). “We review de novo the issue
                                         BARTLETT V. BURKE

                                            2022-NCCOA-588

                                          Opinion of the Court



       of whether the trial court’s findings of fact support its conclusion of law that the court

       has personal jurisdiction over a defendant.” Id. (citation omitted).

                                      B. Minimum Contacts

¶ 34         North Carolina’s Long Arm Statute, N.C. Gen. Stat. § 1-75.4 (2021), grants

       North Carolina’s courts specific personal jurisdiction “over defendant[s] to the extent

       allowed by due process.” Dillon v. Numismatic Funding Corp., 291 N.C. 674, 676 ,231

       S.E.2d 629, 631 (1977). The two-step inquiry from Tom Togs “collapses into the

       question of whether” the defendant moving to dismiss pursuant to N.C. Gen. Stat.

       § 1A-1, Rule 12(b)(2) “has the minimum contacts with North Carolina necessary to

       meet the requirements of due process.” Sherlock v. Sherlock, 143 N.C. App. 300, 303,

       545 S.E.2d 757, 760 (2001) (citations and quotation marks omitted).

                     1. Ford Motor Co. v. Montana Eighth Judicial Dist. Ct.

¶ 35         The Supreme Court of the United States recently addressed the issue of a state

       court’s authority under the Due Process Clause of the Fourteenth Amendment to

       exercise personal jurisdiction over an out-of-state defendant in Ford Motor Co., 592

       U.S. at __, 209 L. Ed. 2d at 232. In Ford, the action arose out of two separate

       automobile accidents occurring in Montana and Minnesota involving vehicles

       manufactured by Ford Motor Company. Id. Ford Motor Company is incorporated in

       Delaware and headquartered in Michigan. Id. at __, 209 L. Ed. 2d at 231.

¶ 36         Ford Motor Company conceded “it does substantial business in” both states,
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       “that it actively seeks to serve the market for automobiles and related products” in

       both states, and “it ha[d] purposefully avail[ed] itself of the privilege of conducting

       activities in both places.” Id. at __, 209 L. Ed. 2d at 235 (citation and quotation marks

       omitted). Ford Motor Company maintained and argued a strict causal relationship

       was required to be shown between the injury and conduct.

¶ 37         Ford Motor Company asserted the required link had to “be causal in nature”

       and “jurisdiction attaches only if the defendant’s forum conduct gave rise to the

       plaintiff’s claims.” Id. (quotation marks omitted).

¶ 38         The Supreme Court of the United States held:

                    None of our precedents ha[ve] suggested that only a strict
                    causal relationship between the defendant’s in-state
                    activity and the litigation will do. As just noted, our most
                    common formulation of the rule demands that the suit
                    “arise out of or relate to the defendant’s contacts with the
                    forum.” The first half of that standard asks about
                    causation; but the back half, after the “or,” contemplates
                    that some relationships will support jurisdiction without a
                    causal showing. That does not mean anything goes. In the
                    sphere of specific jurisdiction, the phrase “relate to”
                    incorporates real limits, as it must to adequately protect
                    defendants foreign to a forum. But again, we have never
                    framed the specific jurisdiction inquiry as always requiring
                    proof of causation—i.e., proof that the plaintiff’s claim
                    came about because of the defendant’s in-state conduct.

       Id. at __, 209 L. Ed. 2d at 235-36 (last emphasis supplied, citations omitted).

¶ 39         The Supreme Court’s majority opinion drew the following example analyzing

       World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 297, 62 L. ed. 2d 490 (1980):
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



                    [I]ndeed, this Court has stated that specific jurisdiction
                    attaches in cases . . . when a company like Ford serves a
                    market for a product in the forum State and the product
                    malfunctions there. In World-Wide Volkswagen, the Court
                    held that an Oklahoma court could not assert jurisdiction
                    over a New York car dealer just because a car it sold later
                    caught fire in Oklahoma. But in so doing, we contrasted
                    the dealer’s position to that of two other defendants—Audi,
                    the car’s manufacturer, and Volkswagen, the car’s
                    nationwide importer (neither of which contested
                    jurisdiction):

                       “[I]f the sale of a product of a manufacturer or
                       distributor such as Audi or Volkswagen is not simply an
                       isolated occurrence, but arises from the efforts of the
                       manufacturer or distributor to serve, directly or
                       indirectly, the market for its product in [several or all]
                       other States, it is not unreasonable to subject it to suit
                       in one of those States if its allegedly defective
                       merchandise has there been the source of injury to its
                       owner or to others.”

                    Or said another way, if Audi and Volkswagen’s business
                    deliberately extended into Oklahoma (among other States),
                    then Oklahoma’s courts could hold the companies
                    accountable for a car’s catching fire there—even though the
                    vehicle had been designed and made overseas and sold in
                    New York. For, the Court explained, a company thus
                    “purposefully avail[ing] itself” of the Oklahoma auto
                    market “has clear notice” of its exposure in that State to
                    suits arising from local accidents involving its cars. And
                    the company could do something about that exposure: It
                    could “act to alleviate the risk of burdensome litigation by
                    procuring insurance, passing the expected costs on to
                    customers, or, if the risks are [still] too great, severing its
                    connection with the State.”

       Id. at __, 209 L. Ed. 2d at 236-37 (citations omitted).

¶ 40         The Supreme Court concluded: “Ford had systematically served a market in
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       Montana and Minnesota for the very vehicles that the plaintiffs allege malfunctioned

       and injured them in those States. So there is a strong ‘relationship among the

       defendant, the forum, and the litigation’—the ‘essential foundation’ of specific

       jurisdiction.” Id. at __, 209 L. Ed. 2d at 238 (citation omitted).

¶ 41         The majority’s opinion in Ford, does not explain how a large national,

       ubiquitous company could not be subject to jurisdiction in all courts, however, it cites

       with approval and does not overrule its decision in Goodyear. In Goodyear, the

       Supreme Court of the United States found North Carolina could not hale Goodyear

       Dunlop Tires Operations, S.A. into a North Carolina court, when the allegedly

       defective tire was manufactured in Turkey and purportedly malfunctioned in France.

       Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 918, 180 L. Ed. 2d at 802.

¶ 42         The majority’s opinion’s “assortment of nouns” in Ford does not establish outer

       limits for lower courts to follow when evaluating whether due process protections

       prohibit a court from establishing specific personal jurisdiction over a non-forum

       defendant.   Ford Motor Co., 592 U.S. at __, 209 L. Ed. 2d at 245 (Gorsuch, J.,

       concurring). Justice Gorsuch’s concurrence asserts the majority opinion’s holding

       may affect lower court’s evaluation of specific personal jurisdiction after Ford:

                    Where this leaves us is far from clear. For a case to “relate
                    to” the defendant’s forum contacts, the majority says, it is
                    enough if an “affiliation” or “relationship” or “connection”
                    exists between them. But what does this assortment of
                    nouns mean? Loosed from any causation standard, we are
                                           BARTLETT V. BURKE

                                             2022-NCCOA-588

                                            Opinion of the Court



                    left to guess. The majority promises that its new test “does
                    not mean anything goes,” but that hardly tells us what
                    does. In some cases, the new test may prove more forgiving
                    than the old causation rule. But it’s hard not to wonder
                    whether it may also sometimes turn out to be more
                    demanding. Unclear too is whether, in some cases like
                    that, the majority would treat causation and “affiliation” as
                    alternative routes to specific jurisdiction or whether it
                    would deny jurisdiction outright.

       Id. (internal citations omitted).

¶ 43         This Court’s post-Ford opinions in Cohen v. Cont’l Motors, Inc., 2021-NCCOA-

       449, 279 N.C. App. 123, 864 S.E.2d 816 (2021) and Miller v. L.G. Chem, Ltd., 2022-

       NCCOA-55, 281 N.C. App. 531, 868 S.E.2d 896 (2022) analyze prior specific personal

       jurisdiction precedents.    Cohen and Miller are instructive and set precedential

       goalposts and boundary lines to determine whether sufficient or insufficient

       jurisdictional contacts are shown and proven.

                                   1. Cohen v. Cont’l Motors, Inc.

¶ 44         In Cohen, the plaintiffs’ aircraft starter adapter failed, causing a loss of oil

       pressure and ultimate failure of the aircraft’s engine. Cohen, 2021-NCCOA-449 at ¶

       2, 279 N.C. App. at 125, 864 S.E.2d at 818. The plane crashed and both owners/pilots

       perished. Id. Continental Motors, Inc., the engine’s manufacturer, is domiciled in

       Delaware, made nearly 3,000 sales, earning almost $4 million from North Carolina-

       based consumers. Id. at ¶¶ 3-4, 279 N.C. App. at 125, 864 S.E.2d at 819. Continental

       Motors worked closely with fourteen paid North Carolina maintenance providers and
                                        BARTLETT V. BURKE

                                             2022-NCCOA-588

                                         Opinion of the Court



       paid subscribers from its electronic subscription account for manuals and technical

       support. Id. at ¶ 6, 279 N.C. App. at 126, 864 S.E.2d at 819.

                                    2. Miller v. L.G. Chem, Ltd.

¶ 45         “LG Chem manufactures and sells lithium-ion batteries which are designed

       and sold solely to corporate and industrial businesses for inclusion in battery packs

       used for specified products” not for use in the vape devices for which they were

       inserted in the underlying action. Miller, 2022-NCCOA-55 at ¶ 23, 281 N.C. App. at

       537, 868 S.E.2d at 901. LG Chem never sold battery or battery components to North

       Carolina-based companies. Id. at ¶ 26, 281 N.C. App. at 538, 868 S.E.2d at 902. This

       Court held the defendants in Cohen could be haled into North Carolina’s courts, but

       the defendants in Miller could not.

                                              C. Analysis

¶ 46         This Court has held: “The mere fact that [a defendant] was ‘connected’ to the

       manufacture and distribution of [a product] is not sufficient to support a conclusion

       that [the defendant] purposefully availed itself of North Carolina jurisdiction by

       injecting its products into the stream of commerce.” Id. at ¶ 19, 281 N.C. App. at 536,

       868 S.E.2d at 901 (citation omitted).

¶ 47         Our Supreme Court recently summarized the Supreme Court of the United

       States’ prerequisites for a forum to exercise personal jurisdiction under a stream of

       commerce theory in Mucha v. Wagner, 2021-NCSC-82, 378 N.C. 167, 861 S.E.2d 501
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



       (2021):

                    These cases have drawn a distinction between conduct
                    targeted at states generally and conduct targeted at the
                    specific forum state seeking to exercise jurisdiction over the
                    defendant. Thus, the Court has held that a forum state
                    may exercise personal jurisdiction over a defendant who
                    delivers its products into the stream of commerce with the
                    expectation that they will be purchased by consumers in
                    the forum State, but not over a defendant who directed
                    marketing and sales efforts at the United States without
                    engaging in conduct purposefully directed at the forum
                    state.

       Id. at ¶ 15, 378 N.C. at 173, 861 S.E.2d at 507-08 (citations, alterations, and internal

       quotation marks omitted).

¶ 48         Neither Bartlett, Harrison, nor any of the plaintiffs make any arguments to

       “pierce the corporate veil” of AHD or SHE or assert either entity is an “alter ego” of

       the United States- based defendants to AHD and SHE. SHE has no relationship with

       Safran Helicopter Engines USA.         AHD has no ownership interest in Airbus

       Helicopters, Inc. The parties’ relationship is governed by the distributor agreement.

       Neither Airbus SE nor Safran S.A., the corporate parents, of AHD and SHE are

       parties in this action. Glenn v. Wagner, 313 N.C. 450, 455, 329 S.E.2d 326, 330-31

       (1985) (lays out elements and factors for a court to consider whether to pierce the

       corporate veil). See Acceptance Corp. v. Spencer, 268 N.C. 1, 8, 149 S.E.2d 570, 575

       (1966) (“[A] corporation which exercises actual control over another, operating the

       latter as a mere instrumentality or tool, is liable for the torts of the corporation thus
                                        BARTLETT V. BURKE

                                          2022-NCCOA-588

                                         Opinion of the Court



       controlled. In such instances, the separate identities of parent and subsidiary or

       affiliated corporations may be disregarded.”) (citation omitted).

¶ 49         A federal trial court has held the North Carolina court “would adopt the

       internal affairs doctrine and apply the law of the state of incorporation” in piercing

       the corporate veil. Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F. Supp. 345, 349

       (M.D.N.C. 1995). However, while not explaining why it used North Carolina law, this

       Court applied North Carolina law to pierce the corporate veil of a Florida corporation

       doing business in North Carolina to uphold personal jurisdiction in North Carolina.

       See Copley Triangle Assoc. v. Apparel America, Inc., 96 N.C. App. 263, 265, 385 S.E2d

       201, 203 (1989). The structural and governance integrity of the foreign corporate

       entities is unchallenged.

                                               1. AHD

¶ 50         AHD argues the trial court erred by finding it “availed itself of the privilege of

       conducting business in North Carolina through its continuous and deliberate efforts

       to serve the market here, individually[,]” and that “AHD has continuously and

       deliberately served the North Carolina market with regard to the Subject Helicopter

       and similar models.”

¶ 51         AHD challenges the following finding of fact:

                    11. The sales and marketing services AHD sought and
                    obtained for the North Carolina market are contacts with
                    North Carolina for purposes of this Motion;
                                        BARTLETT V. BURKE

                                           2022-NCCOA-588

                                         Opinion of the Court



       (emphasis supplied).

¶ 52         “The labels ‘findings of fact’ and ‘conclusions of law’ employed by the trial court

       in a written order do not determine the nature of our review.” Westmoreland v. High

       Point Healthcare Inc., 218 N.C. App. 76, 79, 721 S.E.2d 712, 716 (2012) (citation

       omitted). “As a general rule, however, any determination requiring the exercise of

       judgment, or the application of legal principles, is more properly classified a

       conclusion of law. Any determination reached through logical reasoning from the

       evidentiary facts is more properly classified a finding of fact.” In re Helms, 127 N.C.

       App. 505, 510, 491 S.E.2d 672, 675 (1997) (internal citations and quotation marks

       omitted).   This “findings of fact” is properly characterized and reviewed as a

       conclusion of law.

¶ 53         AHD also challenges the following conclusions of law:

                    3. Discovery taken in this action fairly demonstrates that
                    at the time AHD manufactured the Subject Helicopter, it
                    knew and intended that the craft would be sold and used
                    in an international market, including the United States
                    and potentially North Carolina;

                    17. The facts found above demonstrate that AHD delivered
                    the Subject Helicopter into the stream of commerce with the
                    expectation it would be purchased and operated anywhere
                    in the United States, specifically to include North Carolina;

                    19. In applying controlling law, this Court makes its
                    Conclusions based, without limitation, the facts found that
                    AHD at all times relevant to this action had

                       a) an international scope of operations;
                                        BARTLETT V. BURKE

                                          2022-NCCOA-588

                                         Opinion of the Court



                      b) chose to sell the Subject Helicopter (and similar
                      models) via a nation-wide (sic) exclusive distributor
                      agreement with A[irbus] H[elicopters] I[nc.] that
                      included North Carolina;

                      c) made no attempt to limit sales to North Carolina;

                      d) had actual knowledge that the Subject Helicopter was
                      being used as a medical services helicopter in North
                      Carolina for more than seven (7) years prior to the loss
                      complained of;

                      e) tracked ownership, operation, purpose and hours
                      flown relating to the Subject Helicopter in part to derive
                      benefit from future part sales and repairs;

                      f) participated in sufficient marketing and sales activity
                      within North Carolina;

                    21. AHD had actual notice of potential exposure in the
                    North Carolina courts arising from the sale and operation
                    of the Subject Helicopter (and similar models) in North
                    Carolina, and by providing ongoing guidance, instruction,
                    and replacement parts for the continued operation of the
                    Subject Helicopter in North Carolina, both individually
                    and through its exclusive distributor A[irbus] H[elicopters]
                    I[nc.];

       (emphasis supplied).    We will review these conclusions in our analysis of the

       underlying motion to dismiss.

¶ 54         The product at issue is a MB-BK117 C2 helicopter and its engines. AHD sells

       and delivers the helicopter in Germany to Airbus Helicopters Inc., who in turn

       imports the helicopters into the United States. Once imported into the United States,

       the helicopters are sold and delivered in Texas to the new owner or end user by Airbus
                                          BARTLETT V. BURKE

                                            2022-NCCOA-588

                                           Opinion of the Court



       Helicopters, Inc., a wholly separate entity, and is not a party to this appeal.

¶ 55         Ford Motor Company sold the various vehicles involved in each accident

       directly to the public through an elaborate local dealer network.             Ford Motor

       Company “advertised, sold, and serviced those two car models in both [forum] States

       for many years.” Ford Motor Co., 592 U.S. at __, 209 L. Ed. 2d at 238. Unlike in

       Ford, AHD does not import nor operate a dealer network within the United States,

       and only sells and delivers the units in Germany directly to Airbus Helicopters Inc.,

       an exclusive importer.

¶ 56         AHD does provide operator access to a website portal, Keycopter. The data

       and technical support provided by AHD includes technical publications, maintenance

       manuals, and technical instructions. AHD provides answers to technical questions

       regarding the ongoing care and maintenance of their helicopters through Keycopter.

¶ 57         In Havey v. Valentine, 172 N.C. App. 812, 816-17, 616 S.E.2d 642, 647-48

       (2005), our Court adopted the United States Court of Appeals for the Fourth Circuit’s

       rule for determining whether an internet website can become the basis for the

       exercise of personal jurisdiction in the forum.            ALS Scan, Inc. v. Digital Serv.

       Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002). ALS Scan, Inc. adopted the

       analysis from Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp 1119

       (W.D.Pa. 1997).

¶ 58         In Havey, this Court held:
                                         BARTLETT V. BURKE

                                           2022-NCCOA-588

                                          Opinion of the Court



                    A State may, consistent with due process, exercise judicial
                    power over a person outside of the State when that person
                    (1) directs electronic activity into the State, (2) with the
                    manifested intent of engaging in business or other
                    interactions within the State, and (3) that activity creates,
                    in a person within the State, a potential cause of action
                    cognizable in the State’s courts. Under this standard, a
                    person who simply places information on the Internet does
                    not subject himself to jurisdiction in each State into which
                    the electronic signal is transmitted and received. Such
                    passive Internet activity does not generally include
                    directing electronic activity into the State with the
                    manifested intent of engaging business or other
                    interactions in the State thus creating in a person within
                    the State a potential cause of action cognizable in courts
                    located in the State. When a website is neither merely
                    passive nor highly interactive, the exercise of jurisdiction is
                    determined by examining the level of interactivity and
                    commercial nature of the exchange of information that
                    occurs.

       Havey, 172 N.C. App. at 816-17, 616 S.E.2d at 647-48 (emphasis supplied) (internal

       citations, quotation marks, and alterations omitted).

¶ 59         AHD’s website, Keycopter, is an interactive informational website.          The

       website provides a technical library where subscribers can access instructions.

       Unlike the technical website present, in Cohen, the record does not disclose whether

       AHD charged a subscription for access or generated any revenue from any North

       Carolina customers’ access. At oral argument counsel for AHD stated the aircraft

       owner’s warranty card provided their access to Keycopter.              Unlike the paid

       subscription service shown in Cohen, this Keycopter portal is not shown to contain a
                                        BARTLETT V. BURKE

                                          2022-NCCOA-588

                                         Opinion of the Court



       commercial nature from paid subscriptions. “A passive [w]eb site that does little more

       than make information available to those who are interested in it is not grounds for

       the exercise [of] personal jurisdiction.” ALS Scan, Inc., 293 F.3d at 714.

¶ 60         When considering whether AHD’s alleged contacts “related to” North Carolina,

       beyond mere “stream of commerce,” AHD has not “purposefully availed” itself of our

       forum, and these contacts are not sufficient to support the trial court’s assertion of

       specific personal jurisdiction. Havey, 172 N.C. App. at 817, 616 S.E.2d 648; N.C. Gen.

       Stat. § 1-75.4. No evidence tends to show AHD marketed, sold, or delivered its

       products to North Carolina. Even if true, as the trial court’s “stream of commerce”

       “findings of fact” #2 and #3 assert, the mere manufacture and introduction of a

       product into the world’s “stream of commerce” without “purposeful availment” is

       insufficient to establish personal jurisdiction in North Carolina. Burger King Corp.,

       471 U.S. at 474-75, 85 L. Ed. 2d at 542; Mucha, 2021-NCSC-82 at ¶ 15, 378 N.C. at

       173, 861 S.E.2d at 507-08.     The order of the trial court finding and concluding

       personal jurisdiction exists in North Carolina over AHD is reversed.

                                                2. SHE

¶ 61         Here, the product at issue is SHE’s Arriel 1E2 engines, which powered the

       Helicopter. The engine is not a consumer product. It is manufactured, marketed,

       distributed, and sold solely as a component product for helicopters. Like in Miller,

       SHE has never sought nor served a market in North Carolina for standalone
                                        BARTLETT V. BURKE

                                             2022-NCCOA-588

                                          Opinion of the Court



       helicopter engines. Miller, 2022-NCCOA-55 at ¶ 36, 281 N.C. App. at 540, 868 S.E.2d

       at 903. SHE never advertised, sold, or distributed any engines for sale to individual

       users or consumers in North Carolina.

¶ 62         Beyond worldwide “stream of commerce” SHE also has not “purposefully

       availed” itself of our forum. Havey, 172 N.C. App. at 817, 616 S.E.2d at 648; see N.C.

       Gen. Stat. § 1-75.4. These contacts are not sufficient to support the trial court’s

       assertion of specific personal jurisdiction in North Carolina. Id.           The mere

       introduction of a product into the “stream of commerce” without “purposeful

       availment” is insufficient to establish jurisdiction. Burger King Corp., 471 U.S. at

       474-75, 85 L. Ed. 2d at 542; Mucha, 2021-NCSC-82 at ¶ 15, 378 N.C. at 173, 861

       S.E.2d at 507-08; Miller, 2022-NCCOA-55 at ¶ 19, 281 N.C. App. at 536, 868 S.E.2d

       at 901 (citation omitted). The order of the trial court concluding personal jurisdiction

       exists over SHE in North Carolina is reversed.

                                        V.     Conclusion

¶ 63         Plaintiffs bear the burden of proving jurisdiction. Plaintiffs have failed to show

       any of these activities by AHD or SHE sufficiently “arise out of or relate to the

       defendant’s contacts with the forum.” “In the sphere of specific jurisdiction, the

       phrase ‘relate to’ incorporates real limits, as it must to adequately protect defendants

       foreign to a forum.” Ford Motor Co., 592 U.S. at __, 209 L. Ed. 2d at 236.

¶ 64         As in Goodyear, a foreign entity cannot be haled into North Carolina’s courts
                                        BARTLETT V. BURKE

                                          2022-NCCOA-588

                                         Opinion of the Court



       because of the presence of even an affiliated American company present in or doing

       business in the forum. Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 918, 180

       L.Ed.2d at 802.

¶ 65         This holding is limited to the foreign entity appellants, SHE and AHD, the only

       entities who appealed. Plaintiff has failed to prove a “causal connection,” “purposeful

       availment,” or activities in the forum “related to” the Defendants before us in order

       to establish personal jurisdiction between North Carolina and AHD and North

       Carolina and SHE.

¶ 66         The trial court’s orders denying AHD’s and SHE’s Rule12(b)(2) motions are

       reversed and this cause remanded for entry of dismissal of AHD and SHE. It is so

       ordered.

             REVERSED AND REMANDED.

             Judges COLLINS and GORE concur.